          Case 3:20-cv-08333-JJT Document 36 Filed 02/23/21 Page 1 of 3




 1   Peter Strojnik
     7847 North Central Avenue
 2   Phoenix, Arizona 85020
 3   602-524-6602
     ps@strojnik.com
 4                        UNITED STATES DISTRICT COURT
 5                             DISTRICT OF ARIZONA

 6                                                      Case No: 3:20-cv-08333-JJT
 7       Peter Strojnik,                               PLAINTIFF’S REPLY RE MOTION
 8                                          Plaintiff, THAT DEFENDANT PROVE
                             vs.                       REMOVAL JURISDICTION
 9
         Kingman Investments, LP dba Best               and
10
         Western Plus a Wayfarer’s Inn & Suites;
11       Best Western International, Inc.             RE ALL WRITS ACT MOTION
                                                      FOR WRIT OF PROHIBITION
12                                         Defendants AGAINST MESSRS. LUDWIG AND
13                                                    POTTS

14
15                                         INTRODUCTION
16             This, and other ADA cases pending in the district court, will ultimately resolve one
17   troubling question: Is a disabled plaintiff, be he a plumber or a poet, entitled to equal
18   protection of the law or is he not.
19             ADA violating Defendants invariably confound court filed motions with a political

20   debate. While the object of a political debate is to disparage the opponent, true or false,

21   the object of a motion to dismiss is to determine whether a plaintiff would be entitled to
     relief requested in the motion. Here, Defendant chooses to engage in a political debate. It
22
     knowingly and intentionally defames Plaintiff. In its response, Dkt. at 35, 2:11-13.
23
     Defendant claims that Plaintiff was “disbarred for the very conduct at issue here”. This is
24
     a lie worthy of no more than a footnote1.
25
26   1
      “If you tell a lie big enough and keep repeating it, people will eventually come to
     believe it”. Paul Joseph Goebbels, Adolf Hitler's Propaganda Minister, 1933-1944, death
27
     by suicide.
28   But here, the Big Lie does no succeed. Plaintiff, as lawyer, filed over 1,000 cases in
     Arizona and earned $1.2M± in lawyer’s fees. He donated every red cent of those fees to
         Case 3:20-cv-08333-JJT Document 36 Filed 02/23/21 Page 2 of 3




 1                                              REPLY
 2          Plaintiff does not suggest that it is improper to remove a state court action based
 3   on federal subject matter jurisdiction. Plaintiff merely points out the contradiction

 4   between claiming federal subject matter jurisdiction in the removal papers, Dkt. at 1, and

 5   immediately following up with a motion to dismiss for lack of federal subject matter
     jurisdiction, Dkt. at 27. While this may make sense to Defendant, it is utterly baffling to
 6
     Plaintiff.
 7
            Plaintiff does not argue that this court lacks jurisdiction. The lack of jurisdiction
 8
     argument is made by Defendant, not Plaintiff. See Dkt. at 27. On the other hand,
 9
     Plaintiff believes that the district court has subject matter jurisdiction2.
10
            Defendant does dispute that it carries the initial burden of proving removal
11
     jurisdiction. See Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 682 (9th Cir.
12   2006). Defendant does not even cite to Abrego in its response.
13          Frankly, it is entirely unclear what Defendant argues.
14                        CONCLUSION AND PRAYER FOR RELIEF
15          Defendant’s and their lawyers’ practice of wasting District Court’s resources
16   through baseless removals is not an appropriate act in aid of District Court’s jurisdiction.
17   It is exactly the opposite. Defendant and counsel are motivated to remove the case from

18   the Superior Court because they know that their motions to dismiss would be denied there,

19
20   a 501(c)(3) civil rights organization for the disabled. On the other hand, in 2016, the
     ADA defense bar met with the East Mesa Chamber of Commerce and suggested that
21   ADA violating public accommodations file baseless bar charges in order to intimidate,
     interfere, retribute, and chill ADA litigation. Plaintiff had enough of the SBA and
22
     resigned for the reason that “[his] continuing association with the State Bar is
23   inconsistent with [his] core principles of morality and fair play”. Just prior to the trial on
     the baseless charges orchestrated by the ADA defense bar, SBA’s Judge O’Neil and
24   SBA’s prosecutor, Ms. Miller, called Plaintiff and literally begged him to mutual and
25   consensually dissociate one from the other. Plaintiff ultimately relented and agreed to a
     mutually consensual disbarment.
26
     2
      See Addendum A to Plaintiff’s Reply To Defendant’s Response To Motion To Consider
27
     Defendant’s Motions To Dismiss Pursuant To 12(B)(1) And 12(B)(6) Sequentially. Dkt.
28   at 34.


                                                2
           Case 3:20-cv-08333-JJT Document 36 Filed 02/23/21 Page 3 of 3




 1   and because they hope that their misuse of District Court’s jurisdiction could bring them
 2   a better result. Defendant’s counsel and their firm should be enjoined from removing any
 3   case filed by Strojnik in the Superior Court and then claiming that the district court lacks

 4   jurisdiction.

 5            Plaintiff requests that the District Court issue an appropriate writ of prohibition and
     enter sanctions. Counsel should be personally sanctioned by an order requiring each of
 6
     them to contribute $100.00 to a 501(c)(3) organization for the disabled.
 7
              RESPECTFULLY SUBMITTED this 23rd day of February 2021.
 8
                                           PETER STROJNIK
 9
10
                                           Peter Strojnik
11                                         Plaintiff
12
     ECF filed this 23rd day of February 2021 thence to be distributed through PACER.
13
     /s/
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 3
